              Case 1:19-cv-00225-GSA Document 22 Filed 10/20/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11     EUGENE RAYFORD,                           1:19-cv-00225-GSA-PC
12                   Plaintiff,                  ORDER DENYING PLAINTIFF’S MOTION RE
                                                 FILING FEE PAYMENTS, WITHOUT
13           vs.                                 PREJUDICE
                                                 (ECF No. 21.)
14     SHERMAN, et al.,
15
                      Defendants.
16

17

18          Eugene Rayford (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

19   with this civil rights action pursuant to 42 U.S.C. § 1983.

20          On October 16, 2020, Plaintiff notified the court that the California Department of

21   Corrections and Rehabilitation (CDCR) had taken 44% of the funds in his prison trust account

22   for payment of the filing fee for this action. This is instead of the 20% mandated by 28 U.S.C. §

23   1915(b)(2), and the court’s order of March 1, 2019. (ECF No. 21.) Plaintiff alleges that he is

24   owed $22.00 from the CDCR, and he requests the court to direct CDCR to only deduct the

25   percentage of funds allowed by the court’s March 1, 2019 order.

26          Plaintiff has not submitted any evidence to the court showing that excess funds were

27   deducted from his trust account by CDCR, nor has he shown evidence of the CDCR’s stated

28   reasons for deducting the funds. Without evidence, the court cannot determine if Plaintiff’s claim

                                                     1
              Case 1:19-cv-00225-GSA Document 22 Filed 10/20/20 Page 2 of 2



 1   has merit. Therefore, Plaintiff’s motion shall be denied, without prejudice to renewal of the
 2   motion with evidence.
 3          Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s motion for the court
 4   to direct CDCR to comply with the court’s March 1, 2019 order, filed on October 16, 2020, is
 5   DENIED, without prejudice.
 6
     IT IS SO ORDERED.
 7

 8      Dated:    October 20, 2020                           /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  2
